Per Curiam.
This is an application for a mandamus to require the Sussex freeholders to publish the financial statement of the county collector for the year ending May 8th, 1900, in the “Sussex Register.”
The law required the publication to be made in two papers, one of each political party.
The publication was made in the “Sussex Independent,” which the relator, the proprietor of the “Sussex Register,” alleges is not a Republican paper.
Whether this court is a proper tribunal to determine what constitutes a Democratic or a Republican newspaper is not decided.
The time has passed within which the publication should have been made, and therefore the application is denied, without costs.